Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS AGREEMENT

is made as of the ____ day of _________ , 2014, between S&W SEED COMPANY, a
Nevada corporation (the "Company"), and ______________, an officer, member of
the Board of Directors, and/or key employee of the Company and/or a subsidiary
of the Company ("Indemnitee"), with reference to the following facts:



RECITALS

:



WHEREAS, the Board of Directors has determined that the inability to attract and
retain qualified persons as directors, officers, and key employees is
detrimental to the best interests of the Company's stockholders and that the
Company should act to assure such persons that there shall be adequate certainty
of protection through insurance and indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the Company or any Subsidiary (as such term is defined in Section 19(f) hereof)
of the Company; and

WHEREAS, the Company has adopted provisions in its Articles of Incorporation
(the "Articles") and By-laws (the "By-laws") providing for indemnification and
advancement of expenses of its directors and officers to the fullest extent
permitted by the Nevada Revised Statutes (the "NRS") under which the Company is
organized, and the Company wishes to clarify and enhance the rights and
obligations of the Company and Indemnitee with respect to indemnification and
advancement of expenses; and

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons shall resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities, and expenses
incurred by them in their defense of such litigation are to be borne by the
Company and they shall receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and

WHEREAS, the Company desires to have Indemnitee serve or continue to serve as a
director, officer, and/or key employee of the Company or its Subsidiaries and in
such other capacity with respect to the Company as the Company may request, as
the case may be, free from undue concern for unpredictable, inappropriate, or
unreasonable legal risks and personal liabilities by reason of Indemnitee acting
in good faith in the performance of Indemnitee's duty to the Company; and
Indemnitee desires to continue so to serve the Company, provided, and on the
express condition, that he or she is furnished with the indemnity set forth
hereinafter.

1

--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of Indemnitee's service or continued service as
a director, officer, and/or key employee of the Company or a Subsidiary, the
parties hereto agree as follows:

1. Service by Indemnitee. Indemnitee shall serve and/or continue to serve as a
director, officer, and/or key employee of the Company or a Subsidiary faithfully
and to the best of Indemnitee's ability so long as Indemnitee is duly elected or
appointed and until such time as Indemnitee is removed as permitted by law or
tenders a resignation in writing.

2. Indemnification and Advancement of Expenses. The Company shall indemnify
Indemnitee, and shall pay to Indemnitee in advance of the final disposition of
any Proceeding all Expenses incurred by Indemnitee, to the fullest extent
permitted by the NRS in effect on the date of this Agreement or as such law may
from time to time be amended (but, in the case of any such amendment, only to
the extent that such amendment permits the Company to provide broader rights
than said law permitted the Company to provide prior to such amendment). Without
diminishing the scope of the rights provided by this Section, the rights of
Indemnitee to indemnification and advancement of Expenses provided hereunder
shall include but shall not be limited to those rights hereinafter set forth,
except that no indemnification or advancement of Expenses shall be paid to
Indemnitee:

(a) to the extent expressly prohibited by the NRS or the Articles and By-laws;

(b) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
provision of the Articles or By-laws, or agreement of the Company or the
organizational documents or agreement of any other company or organization where
Indemnitee is serving at the request of the Company, except in respect of any
indemnity exceeding the payment under such insurance, indemnity clause,
provision of the applicable organizational documents or agreement; or

(c) in connection with an action, suit, or proceeding, or part thereof
(including claims and counterclaims) initiated by Indemnitee, except a judicial
proceeding or arbitration pursuant to Section 10 to enforce rights under this
Agreement, unless the action, suit, or proceeding (or part thereof) was
authorized by the Board of Directors of the Company; or

(d) with respect to any Proceeding brought by or on behalf of the Company
against Indemnitee that is authorized by the Board of Directors of the Company,
except as provided in Sections 4, 5 and 6 below.

3. Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee is a party or is
threatened to be made a party to any Proceeding (other than an action by or in
the name of the Company) by reason of the fact that Indemnitee is or was a
director, officer, employee, agent, or fiduciary of the Company, or is or

2

--------------------------------------------------------------------------------



was serving at the request of the Company as a director, officer, employee,
agent, or fiduciary of any other entity (including, but not limited to, another
corporation, partnership, joint venture, or trust); or by reason of anything
done or not done by Indemnitee in any such capacity. Pursuant to this Section,
Indemnitee shall be indemnified against all costs, judgments, penalties, fines,
liabilities, amounts paid in settlement and Expenses, actually and reasonably
incurred by Indemnitee in connection with such Proceeding, if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe his or her conduct was unlawful.

4. Indemnity in Proceedings by or in the Name of the Company. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this

Section if Indemnitee was or is a party or is threatened to be made a party to
any Proceeding brought by or in the name of the Company to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director, officer,
employee, agent, or fiduciary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent, or fiduciary of
any other entity (including, but not limited to, another corporation,
partnership, joint venture, or trust); or by reason of anything done or not done
by Indemnitee in any such capacity. Pursuant to this Section, Indemnitee shall
be indemnified against all costs, judgments, penalties, fines, liabilities,
amounts paid in settlement and Expenses, actually and reasonably incurred by
Indemnitee in connection with such Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company; provided, however, that no such indemnification
shall be made in respect of any claim, issue, or matter as to which Nevada law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is entitled to indemnification for such costs,
judgments, penalties, fines, liabilities, amounts paid in settlement, and
Expenses as such court shall deem proper.

5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Sections 2(d), 3, and 4 above, to the extent
that Indemnitee has been successful, on the merits or otherwise, in whole or in
part, in defense of any Proceeding or in defense of any claim, issue, or matter
therein, including, without limitation, the dismissal of any action without
prejudice, or if it is ultimately determined, after all appeals by a court of
competent jurisdiction, that Indemnitee is otherwise entitled to be indemnified
against Expenses, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred in connection therewith.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, fines, liabilities, amounts paid in settlement or
Expenses, actually and reasonably incurred in connection with any Proceeding, or
in connection with any judicial proceeding or arbitration pursuant to Section 10
to enforce rights under this Agreement, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the

3

--------------------------------------------------------------------------------



portion of such costs, judgments, penalties, fines, liabilities, amounts paid in
settlement and Expenses, actually and reasonably incurred to which Indemnitee is
entitled.

7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by the NRS,
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred or suffered by Indemnitee or on Indemnitee's behalf if
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to Indemnitee's service as a director or officer of the Company,
in any threatened, pending, or completed action, suit, or proceeding, whether of
a civil, criminal, administrative, investigative, legislative, or other nature,
to which Indemnitee neither is, nor is threatened to be made, a party.

8. Determination of Entitlement to Indemnification. To receive indemnification
under this Agreement, Indemnitee shall submit a written request to the Secretary
of the Company. Such request shall include documentation or information that is
necessary for such determination and that is reasonably available to Indemnitee.
Upon written request by Indemnitee for indemnification pursuant to Section 3, 4,
5, 6, or 7, the entitlement of Indemnitee to indemnification, to the extent not
provided pursuant to the terms of this Agreement, shall be determined by the
following person or persons who shall be empowered to make such determination:
(a) the Board of Directors of the Company by a majority vote of Disinterested
Directors, whether or not such majority constitutes a quorum; (b) a committee of
Disinterested Directors designated by a majority vote of such directors, whether
or not such majority constitutes a quorum; (c) if there are no Disinterested
Directors, or if the Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; (d) the stockholders of the Company; or (e) in the
event that a Change in Control has occurred, by Independent Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee. Such Independent Counsel shall be selected by the Board of Directors
and approved by Indemnitee, except that in the event that a Change in Control
has occurred, Independent Counsel shall be selected by Indemnitee. Upon failure
of the Board so to select such Independent Counsel or upon failure of Indemnitee
so to approve (or so to select, in the event that a Change in Control has
occurred), such Independent Counsel shall be selected upon application to a
court of competent jurisdiction. The determination of entitlement to
indemnification shall be made not later than 30 calendar days after receipt by
the Company of a written request for indemnification. Any amounts incurred by
Indemnitee in connection with a request for indemnification or payment of
Expenses hereunder, under any other agreement, any provision of the Articles and
By-laws or any directors' and officers' liability insurance, shall be borne by
the Company. The Company hereby indemnifies Indemnitee for any such amounts and
agrees to hold Indemnitee harmless therefrom irrespective of the outcome of the
determination of Indemnitee's entitlement to indemnification. If the person
making such determination shall determine that Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably prorate such partial indemnification among the
claims, issues or matters at issue at the time of the determination.

4

--------------------------------------------------------------------------------



9. Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of Indemnitee's written request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 8 that
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder, and the Company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Proceeding described in
Section 3 or 4 by judgment, order, settlement, or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee's conduct was unlawful; or (b)
otherwise adversely affect the rights of Indemnitee to indemnification except as
may be provided herein.

10. Remedies of Indemnitee in Cases of Determination not to Indemnify or to
Advance Expenses. If a determination is made that Indemnitee is not entitled to
indemnification hereunder or if payment has not been timely made following a
determination of entitlement to indemnification pursuant to Sections 8 and 9, or
if Expenses are not paid pursuant to Section 15, Indemnitee shall be entitled to
final adjudication in a court of competent jurisdiction of entitlement to such
indemnification or payment. Alternatively, Indemnitee at Indemnitee's option may
seek an award in an arbitration to be conducted by a single arbitrator pursuant
to the rules of the American Arbitration Association, such award to be made
within 60 calendar days following the filing of the demand for arbitration. The
Company shall not oppose Indemnitee's right to seek any such adjudication or
award in arbitration or any other claim. The determination in any such judicial
proceeding or arbitration shall be made de novo and Indemnitee shall not be
prejudiced by reason of a determination (if so made) pursuant to Section 8 or 9
that Indemnitee is not entitled to indemnification. If a determination is made
or deemed to have been made pursuant to the terms of Section 8 or 9 that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination and is precluded from asserting that such determination has not
been made or that the procedure by which such determination was made is not
valid, binding, and enforceable. The Company further agrees to stipulate in any
such court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement and is precluded from making any assertions to the
contrary. If the court or arbitrator shall determine that Indemnitee is entitled
to any indemnification or payment of Expenses hereunder, the Company shall pay
all Expenses actually and reasonably incurred by Indemnitee in connection with
such adjudication or award in arbitration (including, but not limited to, any
appellate proceedings).

11. Other Rights to Indemnification. Indemnification and payment of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may now or in the future be entitled under any provision of the
Articles or By-laws, vote of stockholders or Disinterested Directors, provision
of law, agreement, or otherwise.

5

--------------------------------------------------------------------------------



12. Expenses to Enforce Agreement. If Indemnitee is subject to or intervenes in
any action, suit, or proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce Indemnitee's rights under, or to recover damages for breach of, this
Agreement, Indemnitee, if Indemnitee prevails in whole or in part in such
action, suit, or proceeding, shall be entitled to recover from the Company and
shall be indemnified by the Company against any Expenses actually and reasonably
incurred by Indemnitee.

13. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee, agent, or fiduciary of the Company or is serving at the
request of the Company as a director, officer, employee, agent, or fiduciary of
any other entity (including, but not limited to, another corporation,
partnership, joint venture, or trust) and shall continue thereafter with respect
to any possible claims based on the fact that Indemnitee was a director,
officer, employee, agent, or fiduciary of the Company or was serving at the
request of the Company as a director, officer, employee, agent, or fiduciary of
any other entity (including, but not limited to, another corporation,
partnership, joint venture, or trust). This Agreement shall be binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its

assets and any successor by merger or operation of law) and shall inure to the
benefit of the heirs, personal representatives, and estate of Indemnitee.

14. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee shall, if a claim in respect thereof is to
be made against the Company under this Agreement, notify the Company in writing
of the commencement thereof; but the omission so to notify the Company shall not
relieve it from any liability that it may have to Indemnitee. Notwithstanding
any other provision of this Agreement, with respect to any such Proceeding of
which Indemnitee notifies the Company:

(a) The Company shall be entitled to participate therein at its own expense; and

(b) Except as otherwise provided in this Section 14(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee's
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such Proceeding, or
(iii) the Company shall not within 60 calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense of the
Proceeding, in each of which cases the fees and expenses of

6

--------------------------------------------------------------------------------

Indemnitee's counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which Indemnitee shall have made the conclusion provided
for in (ii) above; and

(c) If the Company has assumed the defense of a Proceeding, the Company shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Company's written consent.
The Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on or disclosure obligation with respect to Indemnitee
without Indemnitee's written consent. Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement.

15. Advancement of Expenses. All Expenses incurred by Indemnitee in advance of
the final disposition of any Proceeding shall be paid by the Company at the
request of Indemnitee. To receive payment of Expenses under this Agreement,
Indemnitee shall submit a written request to the Secretary of the Company. Such
request shall reasonably evidence the Expenses incurred by Indemnitee and shall
include or be accompanied by an undertaking, by or on behalf of Indemnitee, to
reimburse such amounts if it is ultimately determined, after all appeals by a
court of competent jurisdiction, that Indemnitee is not entitled to be
indemnified against such Expenses by the Company as provided by this Agreement
or otherwise. Indemnitee's undertaking to reimburse any such amounts is not
required to be secured. Each such payment of Expenses shall be made within 20
calendar days after the receipt by the Company of such written request.
Indemnitee's entitlement to such Expenses shall include those incurred in
connection with any action, suit, or proceeding by Indemnitee seeking a judgment
in court or an adjudication or award in arbitration pursuant to Section 10 of
this Agreement (including the enforcement of this provision) to the extent the
court or arbitrator shall determine that Indemnitee is entitled to payment of
Expenses hereunder.

16. Officer and Director Liability Insurance. The Company hereby covenants that,
so long as Indemnitee shall continue to serve as an a director, officer, or key
employee of the Company or a Subsidiary and thereafter so long as Indemnitee
shall be subject to any possible proceeding by reason of the fact that
Indemnitee was a director, officer, or employee of the Company or a Subsidiary,
the Company shall obtain and maintain in full force and effect, at no expense to
Indemnitee, directors' and officers' liability insurance which shall cover and
apply to Indemnitee in a manner that would provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company's or
Subsidiary's (as the case may be) directors, if Indemnitee is a director; or of
the Company's or Subsidiary's (as the case may be) officers, if Indemnitee is
not a director of the Company or a Subsidiary but is an officer; or of the
Company's or Subsidiary's (as the case may be) employees, if Indemnitee is not
an officer or director but is an employee.

17. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal, or
unenforceable for any reason whatsoever, (a) the validity, legality, and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable, that are not by
themselves invalid, illegal, or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all

7

--------------------------------------------------------------------------------



portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal, or unenforceable, that are not themselves invalid,
illegal, or unenforceable) shall be construed so as to give effect to the intent
of the parties that the Company provide protection to Indemnitee to the fullest
enforceable extent. This Agreement shall supersede and replace any prior
indemnification agreements entered into by and between the Company and
Indemnitee, and any such prior agreements shall be terminated upon execution of
this Agreement.

18. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular, or plural as appropriate.

19. Definitions. For purposes of this Agreement:

(a) "Change in Control" means a change in control of the Company occurring after
the date of this Agreement of a nature that would be required to be reported in
response to Item 5.01 of Current Report on Form 8-K (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, whether or not the Company is then subject to such
reporting requirement; provided, however, that, without limitation, a Change in
Control shall be deemed to have occurred if after the date of this Agreement (i)
any "person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) becomes the "beneficial owner" (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding securities without the prior approval of at
least two-thirds of the members of the Board of Directors in office immediately
prior to such person attaining such percentage, (ii) the Company is a party to a
merger, consolidation, sale of assets or other reorganization, or a proxy
contest, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter, or (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors (including for this purpose any new director whose
election or nomination for election by the Company's stockholders was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board of Directors.

(b) "Disinterested Director" means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(c) "Expenses" includes, without limitation, expenses incurred in connection
with the defense or settlement of any investigation, action, suit, or other
proceeding, including any judicial, administrative, investigative, legislative,
or other proceedings, and appeals, attorneys' fees, witness fees and expenses,
fees and expenses of accountants and other advisors, retainers and disbursements
and advances thereon, the premium, security for, and other costs relating to any
bond (including cost bonds, appraisal bonds, or their equivalents), and any

8

--------------------------------------------------------------------------------

expenses of establishing a right to indemnification or advancement under
Sections 8, 10, 12, and 15 above but shall not include the amount of judgments,
penalties, fines, or amounts paid in settlement.

(d) "Independent Counsel" means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term "Independent
Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's right to indemnification under this Agreement.

(e) "Proceeding" includes any threatened, pending, or completed investigation,
action, suit, or other proceeding, whether brought in the name of the Company or
otherwise, against Indemnitee, whether of a civil, criminal, administrative,
investigative, legislative, or other nature, including, but not limited to,
actions, suits, or proceedings in which Indemnitee may be or may have been
involved as a party or otherwise, by reason of the fact that Indemnitee is or
was a director, officer, employee, agent, or fiduciary of the Company, or is or
was serving, at the request of the Company, as a director, officer, employee,
agent, or fiduciary of any other entity, including, but not limited to, another
corporation, partnership, joint venture, or trust, or by reason of anything done
or not done by Indemnitee in any such capacity, whether or not Indemnitee is
serving in such capacity at the time any liability or expense is incurred for
which indemnification or reimbursement can be provided under this Agreement.

(f) "Subsidiary," for purposes of this Agreement, means any corporation or
limited liability company of which more than 50% of the outstanding voting
securities or equity interests are owned, directly or indirectly, by the Company
and one or more of its subsidiaries, and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan, or
other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, employee, agent, or fiduciary. The term
"Subsidiary" expressly includes, but is not limited to, Seeds Genetics
International Pty Ltd. and S&W Seed Australia Pty Ltd., each a Subsidiary of the
Company organized under the laws of Australia.

20. Other Provisions.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of California.

(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.

(c) This Agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if Indemnitee
is an officer and/or employee of the Company, Indemnitee specifically
acknowledges that Indemnitee may be

9

--------------------------------------------------------------------------------

discharged at any time for any reason, with or without cause, and with or
without severance compensation, except as may be otherwise provided in a
separate written contract between Indemnitee and the Company.

(d) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.

(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

IN WITNESS WHEREOF

, the parties hereto have executed this Agreement on and as of the day and year
first above written.

COMPANY

S&W SEED COMPANY

By: ________________________
Tile: _________________

INDEMNITEE

____________________________
____________________________
____________________________
[Address]

 

 

10

--------------------------------------------------------------------------------

